                                    Case 4:19-cv-08096-YGR Document 1 Filed 12/11/19 Page 1 of 32



                             1    BUCHALTER
                                  A Professional Corporation
                             2    KEVIN COLLINS (SBN 185427)
                                  ALISSA R. PLEAU-FULLER (SBN 285907)
                             3    MIKHAIL PARNES (SBN 300922)
                                  500 Capitol Mall, Suite 1900
                             4    Sacramento, CA 95814
                                  Telephone: 916.945.5170
                             5    Email: kcollins@buchalter.com
                                         apleaufuller@buchalter.com
                             6           mparnes@buchalter.com

                             7    Attorneys for Plaintiff
                                  LENDERS FUNDING, LLC,
                             8    a New York limited liability company

                             9                                 UNITED STATES DISTRICT COURT

                        10                                    NORTHERN DISTRICT OF CALIFORNIA

                        11                                        SAN FRANCISCO DIVISION

                        12       LENDERS FUNDING, LLC,                         CASE NO. 3:19-cv-8096
                                 a New York limited liability company,
                        13                                                     COMPLAINT FOR:
                                                 Plaintiff,
                        14                                                     1. Breach of Written Contract (The
                                         vs.                                       Agreement and Amendments);
                        15                                                     2. Breach of Written Guaranty (J.
                                 CASH4CASES, INC., a New Jersey corporation;       Birnbaum Guaranty);
                        16       JAESON BIRNBAUM, an individual;               3. Breach of Written Guaranty (K.
                                 KENNETH BIRNBAUM, an individual; and              Birnbaum Guaranty);
                        17       LIBERTY BRIDGE CAPITAL                        4. Fraud in the Inducement;
                                 MANAGEMENT GP, LLC, a Delaware limited        5. Intentional
                        18       liability company,                                Misrepresentation/Fraudulent
                                                                                   Misrepresentation;
                        19                       Defendants.                   6. Negligent Misrepresentation;
                                                                               7. Conspiracy to Defraud;
                        20                                                     8. Money Had and Received;
                                                                               9. Open Book Account;
                        21                                                     10. Account Stated;
                                                                               11. Conversion;
                        22                                                     12. Constructive Fraudulent Transfer
                                                                                   (N.J.S.A. §§ 25:2-25, 25:2-27);
                        23                                                     13. Fraudulent Transfer (N.J.S.A. §§ 25:2-
                                                                                   25, 25:2-27); and
                        24                                                     14. Appointment of Receiver.

                        25

                        26

                        27

                        28
     BUCHALTER
A PROFESSIONAL CORPORATION
       SACRAMENTO
                                                                         COMPLAINT
                                 BN 38656884v7
                                       Case 4:19-cv-08096-YGR Document 1 Filed 12/11/19 Page 2 of 32



                             1                                             COMPLAINT
                             2            Plaintiff, Lenders Funding, LLC (“LF”) alleges as follows:
                             3   I.       INTRODUCTION
                             4            1.     Over the last ten years, LF has loaned Defendant Cash4cases, Inc. (“C4C”)
                             5   millions of dollars through various loan and security agreements and related amendments. LF
                             6   secured its loans through various security agreements, as well as personal guarantees from
                             7   individual Defendants Jaeson Birnbaum (“J. Birnbaum”), C4C’s President, and Kenneth
                             8   Birnbaum (“K. Birnbaum”), J. Birnbaum’s father and an investor in C4C.
                             9            2.     LF and C4C enjoyed a profitable, mutually beneficial relationship, until, on a date
                        10       unknown to LF, C4C and J. Birnbaum began falsifying C4C’s records, transferring collateral, and
                        11       double-pledging or double selling its assets, to induce LF (and others) into loaning more money
                        12       to C4C or to purchase fictional assets, while at the same time transferring assets out of C4C.
                        13                3.     In November 2019, LF was told by various knowledgeable individuals that J.
                        14       Birnbaum and C4C had been falsifying records and committing fraud, as well as transferring
                        15       assets. Moreover, in December 2019, J. Birnbaum and C4C’s counsel reported that J. Birnbaum
                        16       and C4C were proceeding to retain an individual from an outside organization to serve as a third
                        17       party “Chief Restructuring Officer” for C4C. These troubling facts create the need for this action
                        18       and the immediate appointment of a receiver by this Court in order to protect LF’s interest in the
                        19       more than $5,000,000 that C4C and J. Birnbaum owe LF.
                        20                4.     In this action, LF seeks repayment of $5,000,000 in monies loaned to C4C, plus
                        21       accrued interest, which remains past due at this time, as well as injunctive relief and the
                        22       appointment of a receiver.
                        23       II.      PARTIES
                        24                5.     LF is a limited liability company organized under the laws of the state of New
                        25       York and registered to do business in California as a foreign entity. At all times relevant to this
                        26       action, LF maintained an active license with the California Department of Business Oversight as a
                        27       commercial finance lender. LF provides commercial financing to lenders and factors by entering
                        28       into participation agreements whereby LF purchases a participation interest in certain loans or by
     BUCHALTER
A PROFESSIONAL CORPORATION                                                        2
       SACRAMENTO
                                                                             COMPLAINT
                                 BN 38656884v7
                                    Case 4:19-cv-08096-YGR Document 1 Filed 12/11/19 Page 3 of 32



                             1   making direct loans to them. LF’s managing (and sole) member is L.O. Annie, Inc., a California
                             2   corporation domiciled in California with its principal place of business in California. The
                             3   President and sole shareholder of L.O. Annie, Inc., resides in Coronado, California, and is a
                             4   citizen of, and domiciled in the State of California.
                             5           6.      C4C is a corporation organized under the laws of the state of New Jersey. C4C’s
                             6   principal place of business is in the State of New Jersey. On information and belief, J. Birnbaum
                             7   treated C4C as J. Birnbaum’s mere instrumentality such that it constitutes J. Birnbaum’s alter ego.
                             8           7.      J. Birnbaum, an individual, is C4C’s President. Upon information and belief, J.
                             9   Birnbaum resides in, and is, a citizen of, and domiciled in the State of New Jersey.
                        10               8.      K. Birnbaum, an individual, upon information and belief, resides in and is a citizen
                        11       of, and domiciled in, the State of New Jersey.
                        12               9.      Liberty Bridge Capital Management GP, LLC (“Liberty”) is a Delaware limited
                        13       liability company with its sole member as J. Birnbaum, who resides in, is a citizen of and is
                        14       domiciled in the State of New Jersey.
                        15               10.     LF is informed and believes that J. Birnbaum and C4C transferred assets to various
                        16       individuals and entities, but is unaware of the true name, capacity, or full basis for liability of
                        17       those unknown parties and therefore may amend this Complaint to allege the true name, capacity,
                        18       or basis for liability when the same have been ascertained.
                        19               11.     At all times relevant to this action, each defendant was the agent, servant,
                        20       employee, partner, joint venturer, or surety of the other defendants and was acting within the
                        21       scope of said agency, employment, partnership, venture, or suretyship, with the knowledge and
                        22       consent or ratification of each of the other defendants in doing the things alleged in this
                        23       Complaint.
                        24       III.    JURISDICTION
                        25               A.      Subject Matter Jurisdiction
                        26               12.     This Court has subject matter jurisdiction under 28 U.S.C. § 1332(a)(1) because
                        27       there is complete diversity of citizenship among the parties to this action and the amount in
                        28       controversy exceeds $75,000, exclusive of interest and costs. LF is a limited liability company
     BUCHALTER
A PROFESSIONAL CORPORATION                                                          3
       SACRAMENTO
                                                                              COMPLAINT
                                 BN 38656884v7
                                    Case 4:19-cv-08096-YGR Document 1 Filed 12/11/19 Page 4 of 32



                             1   and its sole member is a California corporation with its principal place of business in California.
                             2   Defendants K. Birnbaum and J. Birnbaum are domiciled in states other than California. C4C is a
                             3   New Jersey corporation with its principal place of business in New Jersey.
                             4           B.      Personal Jurisdiction
                             5           13.     This Court has personal jurisdiction over C4C because: (1) C4C has purposefully
                             6   availed itself of the privilege of doing business in California by continuously, systematically, and
                             7   regularly conducting business within the State of California, and (2) in the Loan and Security
                             8   Agreement, C4C consented to this Court exercising jurisdiction over any action arising under that
                             9   agreement or any related agreement. This action seeks to enforce C4C’s breach of the Loan and
                        10       Security Agreement and thus fits within that agreement’s forum selection clause. Exercising
                        11       personal jurisdiction over C4C comports with traditional notions of fair play and substantial
                        12       justice. International Shoe Co. v. Washington, 326 U.S. 310, 315 (1945).
                        13               14.     This Court has personal jurisdiction over J. Birnbaum because J. Birnbaum
                        14       consented in his Guaranty to LF to having this Court exercise jurisdiction over any action arising
                        15       under that agreement or any related agreement. This action seeks to enforce his breach of that
                        16       Guaranty and thus fits within his Guaranty’s forum selection clause. Exercising personal
                        17       jurisdiction over J. Birnbaum comports with traditional notions of fair play and substantial justice.
                        18       International Shoe Co. v. Washington, 326 U.S. 310, 315 (1945).
                        19               15.     This Court has personal jurisdiction over K. Birnbaum because K. Birnbaum
                        20       consented in his Guaranty to LF to having this Court exercise jurisdiction over any action arising
                        21       under that agreement or any related agreement. This action seeks to enforce his breach of the K.
                        22       Birnbaum Guaranty and thus fits within his Guaranty’s forum selection clause. Exercising
                        23       personal jurisdiction over K. Birnbaum comports with traditional notions of fair play and
                        24       substantial justice. International Shoe Co. v. Washington, 326 U.S. 310, 315 (1945).
                        25               16.     This Court has personal jurisdiction over Liberty as J. Birnbaum, Liberty’s sole
                        26       member, has agreed to personal jurisdiction over him in California for the purposes of the loans
                        27       by LF and Liberty is J. Birnbaum’s alter ego. This action involves the loans by LF to C4C and
                        28       various transfers of C4C assets to Liberty by J. Birnbaum. Thus, exercising personal jurisdiction
     BUCHALTER
A PROFESSIONAL CORPORATION                                                        4
       SACRAMENTO
                                                                            COMPLAINT
                                 BN 38656884v7
                                      Case 4:19-cv-08096-YGR Document 1 Filed 12/11/19 Page 5 of 32



                             1   over Liberty comports with traditional notions of fair play and substantial justice. International
                             2   Shoe Co. v. Washington, 326 U.S. 310, 315 (1945).
                             3   IV.     VENUE
                             4           17.     Venue is proper in this Court under 28 U.S.C. § 1391(b)(2) because a substantial
                             5   part of the events or omissions giving rise to the claims occurred in this district. Moreover,
                             6   Defendants K. Birnbaum, J. Birnbaum and C4C have agreed to venue in this Court in their
                             7   agreements with LF.
                             8   V.      INTRADISTRICT ASSIGNMENT
                             9           18.     Under Civil Local Rule 3-2, this civil action should be assigned to the San
                        10       Francisco Division, because a substantial part of the events or omissions giving rise to the claims
                        11       occurred in Marin County and San Francisco County.
                        12       VI.     ALTER EGO ALLEGATIONS
                        13               19.     On information and belief, LF alleges that at all times relevant hereto, J. Birnbaum
                        14       was the alter ego of C4C, and there exists, and at all times herein mentioned has existed, a unity
                        15       of interest and ownership between J. Birnbaum and C4C such that any separateness between them
                        16       has ceased to exist in that J. Birnbaum completely controlled, dominated, managed, and operated
                        17       C4C to suit his convenience.
                        18               20.     On information and belief, LF alleges that at all times relevant hereto, J. Birnbaum
                        19       was the alter ego of Liberty, and there exists, and at all times herein mentioned has existed, a
                        20       unity of interest and ownership between J. Birnbaum and Liberty such that any separateness
                        21       between them has ceased to exist in that J. Birnbaum completely controlled, dominated, managed,
                        22       and operated Liberty to suit his convenience.
                        23               21.     Specifically, upon information and belief, LF alleges that at all times relevant
                        24       hereto, J. Birnbaum: (1) controlled the business and affairs of C4C; (2) commingled the funds and
                        25       assets of the corporate entities, and diverted corporate funds and assets for his own personal use;
                        26       (3) disregarded legal formalities and failed to maintain arm’s length relationships among the
                        27       corporate entities; (4) inadequately capitalized C4C; (5) held himself out as personally liable for
                        28       the debts of C4C; (6) used C4C as a mere shell, instrumentality or conduit for himself; (7) used
     BUCHALTER
A PROFESSIONAL CORPORATION                                                         5
       SACRAMENTO
                                                                             COMPLAINT
                                 BN 38656884v7
                                    Case 4:19-cv-08096-YGR Document 1 Filed 12/11/19 Page 6 of 32



                             1   C4C to procure labor, services or merchandise for other persons or entities; and/or (8) used C4C
                             2   to shield against personal obligations, and in particular the obligations as alleged in this
                             3   Complaint.
                             4   VII.    FACTUAL BACKGROUND
                             5           22.     Since approximately May of 2009, but for a short hiatus when no loan balance was
                             6   outstanding, LF has loaned money to C4C. Since the commencement of LF and C4C’s
                             7   relationship, J. Birnbaum and K. Birnbaum have expressly guaranteed C4C’s obligations to LF.
                             8           23.     On information and belief, C4C is in the business of purchasing from tort plaintiffs
                             9   all or a portion of their recovery from the litigation whether achieved by settlement or success
                        10       after trial (the “Cases”). On information and belief, C4C’s business model with respect to the
                        11       Cases is either: (i) holding them until they are resolved, with the profit being the difference
                        12       between the purchase price and the amount of the recovery paid to C4C, (ii) reselling Cases to
                        13       buyers, or (iii) borrowing against the held Cases until they are closed.
                        14               A.      Loan and Security Agreement and Amendments Thereto
                        15               24.     On or around January 22, 2018, LF and C4C entered into a Loan and Security
                        16       Agreement (“Agreement”). A true and correct copy of the Agreement is attached and
                        17       incorporated into this Complaint as Exhibit A (certain commercially sensitive and personal
                        18       information has been redacted from certain Exhibits incorporated into this Complaint).
                        19               25.     In February 2018, LF and C4C entered into a First Amendment of the Agreement,
                        20       increasing the advanced amount to $3,000,000. A true and correct copy of the First Amendment
                        21       is attached and incorporated into this Complaint as Exhibit B.
                        22               26.     On or around March 12, 2018, LF and C4C entered into a Second Amendment of
                        23       the Agreement, increasing the advanced amount to $3,500,000. A true and correct copy of the
                        24       Second Amendment is attached and incorporated into this Complaint as Exhibit C.
                        25               27.     On or around August 6, 2018, LF and C4C entered into a Third Amendment of the
                        26       Agreement, increasing the advanced amount to $3,700,000. A true and correct copy of the Third
                        27       Amendment is attached and incorporated into this Complaint as Exhibit D.
                        28               28.     On or around October 22, 2018, LF and C4C entered into a Fourth Amendment of
     BUCHALTER
A PROFESSIONAL CORPORATION                                                         6
       SACRAMENTO
                                                                             COMPLAINT
                                 BN 38656884v7
                                    Case 4:19-cv-08096-YGR Document 1 Filed 12/11/19 Page 7 of 32



                             1   the Agreement, increasing the advanced amount to $4,000,000. A true and correct copy of the
                             2   Fourth Amendment is attached and incorporated into this Complaint as Exhibit E.
                             3           29.     On or around March 17, 2019, LF and C4C entered into a Fifth Amendment of the
                             4   Agreement, increasing the advanced amount to $4,500,000. A true and correct copy of the Fifth
                             5   Amendment is attached and incorporated into this Complaint as Exhibit F.
                             6           30.     On or around May 17, 2019, LF and C4C entered into a Sixth Amendment of the
                             7   Agreement, increasing the advanced amount to $5,000,000. A true and correct copy of the Sixth
                             8   Amendment is attached and incorporated into this Complaint as Exhibit G.
                             9           31.     On or around July 17, 2019, LF and C4C entered into a Seventh Amendment of
                        10       the Agreement. A true and correct copy of the Seventh Amendment is attached and incorporated
                        11       into this Complaint as Exhibit H.
                        12               32.     The First through Seventh Amendments are herein referenced as the
                        13       “Amendments.”
                        14               33.     Under the Agreement (and related Amendments), including without limitation:
                        15                       a.     LF has advanced to C4C $5,000,000 (the “Advance”);
                        16                       b.     C4C agreed to pay to LF an adjustable interest rate of no less than 16.25%
                        17                              on the Advance (as calculated under the terms of the Agreement), and on
                        18                              any other payments from LF to C4C pursuant to the Agreement (the
                        19                              current interest rate on the unpaid balance is 18.5%);
                        20                       c.     C4C agreed to pay certain fees and expenses to LF;
                        21                       d.     C4C’s “Obligations” are “[a]ll present and future obligations owing by
                        22                              [C4C] to [LF] whether arising hereunder or otherwise, and whether arising
                        23                              before, during or after the commencement of any bankruptcy case in which
                        24                              [C4C] is a debtor[;]”
                        25                       e.     LF’s Obligations to C4C are secured by a lien on C4C’s portfolio of Cases
                        26                              (“Case Portfolio”);
                        27                       f.     Under section 2.2, the Obligations are due upon LF’s demand;
                        28                       g.     Under section 7.1.1, after an Event of Default or upon LF’s written request,
     BUCHALTER
A PROFESSIONAL CORPORATION                                                        7
       SACRAMENTO
                                                                              COMPLAINT
                                 BN 38656884v7
                                    Case 4:19-cv-08096-YGR Document 1 Filed 12/11/19 Page 8 of 32



                             1                        C4C “shall cause all payments on account of Claim Purchase Agreements
                             2                        to be paid directly to LF…”;
                             3                   h.   Under sections 11.10, C4C is required to provide written notice
                             4                        immediately upon learning of any material change in J. Birnbaum’s
                             5                        financial condition;
                             6                   i.   Under sections 11.7 and 16.1.1, C4C agreed to pay all reasonable
                             7                        attorneys’ fees and costs incurred by LF as a result of LF having to enforce
                             8                        the Agreement and C4C’s failure to comply with the Agreement;
                             9                   j.   The following events are each defined as an “Event of Default” under the
                        10                            Agreement:
                        11                            1.     C4C “defaults in the payment of any Obligations when due…” (Sect.
                        12                                   13.1);
                        13                            2.     C4C “is in default with respect to any present or future agreement
                        14                                   with [LF]” (Sect. 13.3);
                        15                            3.     “A material adverse change…occurs in the financial condition of the
                        16                                   Guarantor” (Sect. 13.5);
                        17                            4.     C4C or J. Birnbaum “fail[] to pay any indebtedness for borrowed
                        18                                   funds when due...or fails to perform or observe any term, covenant,
                        19                                   or condition of any agreement…”(Sect. 13.8);
                        20                            5.     C4C or J. Birnbaum “consents to the appointment of a custodian,
                        21                                   receiver, trustee, or similar officer for it or for all or any substantial
                        22                                   part of its assets….” (Sect. 13.9); and
                        23                            6.     An adverse change occurs with respect to the financial condition or
                        24                                   operations of [C4C or J. Birnbaum] which results in a material
                        25                                   impairment of the prospect of repayment of the Obligations (Sect.
                        26                                   13.11).
                        27                       k.   Upon an Event of Default, LF “may declare all Obligations to be
                        28                            immediately due and payable without presentment, demand, protest, or
     BUCHALTER
A PROFESSIONAL CORPORATION                                                      8
       SACRAMENTO
                                                                             COMPLAINT
                                 BN 38656884v7
                                    Case 4:19-cv-08096-YGR Document 1 Filed 12/11/19 Page 9 of 32



                             1                          notice of any kind….” (Sect. 14.1.2);
                             2                   l.     Also upon an Event of Default, LF “[e]ngage a consulting, turnaround or
                             3                          similar firm to: (a) conduct an operational assessment of Borrower, and/or
                             4                          (b) take day-to-day operational and administrative control of the business
                             5                          of [C4C]” (Sect. 14.1.9);
                             6                   m.     Under section 24.5, the LF and C4C agreed that California law governed
                             7                          the Agreement and its enforcement; and
                             8                   n.     Under section 25.5, C4C consented to the jurisdiction of this Court, agreed
                             9                          that venue is proper in this Court for any disputes arising from the
                        10                              Agreement, and waived any right to challenge jurisdiction or venue.
                        11               34.     In section 2.3.1, C4C was required to “provide to [LF] a Borrowing Base
                        12       Certificate and an Affidavit in the form of Exhibit 2.3.1, completed and signed.” On January 22,
                        13       2018, J. Birnbaum executed such an Affidavit attesting to the Schedule of Claims (or Case
                        14       Portfolio) (“Case Portfolio Affidavit”) and acknowledged that the accuracy of the Schedule and
                        15       the Declaration would be “materially relied upon” by LF. A true and correct copy of the Case
                        16       Portfolio Affidavit is attached and incorporated into this Complaint as Exhibit I. Between
                        17       January 2018 and October 2019, C4C, through J. Birnbaum, sent over the required Borrowing
                        18       Base Certificates to support increases in C4C’s loan advance amounts under the Agreement and
                        19       subsequent Amendments.
                        20               35.     J. Birnbaum also executed an Affidavit of the Statement of Assets (“Assets
                        21       Affidavit”), wherein he attested that the Statement of Assets “is true and correct in all respects”
                        22       and that the “accuracy of the Statement of Assets and this Declaration will be materially relied
                        23       upon by [LF] in execution of [the Agreement] with [C4C].” A true and correct copy of the Assets
                        24       Affidavit is attached and incorporated into this Complaint as Exhibit J.
                        25               36.     LF perfected its security interest in C4C by filing a UCC Financing Statement with
                        26       the New Jersey Secretary of State covering all of the “present and future assets of [C4C].” A true
                        27       and correct copy of this UCC Financing Statement is attached and incorporated into this Complaint
                        28       as Exhibit K.
     BUCHALTER
A PROFESSIONAL CORPORATION                                                          9
       SACRAMENTO
                                                                             COMPLAINT
                                 BN 38656884v7
                                   Case 4:19-cv-08096-YGR Document 1 Filed 12/11/19 Page 10 of 32



                             1           37.     The Obligations remain due and owing to LF.
                             2           B.      J. Birnbaum Guaranty
                             3           38.     On or about January 22, 2018, and in connection with the Agreement, J. Birnbaum
                             4   executed a Guaranty for LF’s benefit (“J. Birnbaum Guaranty”). A true and correct copy of the J.
                             5   Birnbaum Guaranty is attached and incorporated into this Complaint as Exhibit L.
                             6           39.     Under the J. Birnbaum Guaranty, including without limitation, J. Birnbaum:
                             7                   a.     Guaranteed all present and future obligations of C4C to LF, and prompt
                             8                          payment and performance of C4C’s Obligations;
                             9                   b.     Waived all suretyship defenses;
                        10                       c.     Agreed that the Guaranty is a continuing guaranty;
                        11                       d.     Waived any right to revoke the Guaranty;
                        12                       e.     Agreed to pay all reasonable attorneys’ fees and costs incurred by LF as a
                        13                              result of LF having to enforce the Guaranty;
                        14                       f.     Agreed that California law governed the Guaranty and its enforcement; and
                        15                       g.     Consented to the jurisdiction of this Court, agreed that venue is proper in
                        16                              this Court for any disputes arising from the Guaranty, and waived any right
                        17                              to challenge jurisdiction or venue.
                        18               40.     The J. Birnbaum Guaranty has not been terminated.
                        19               C.      K. Birnbaum Guaranty
                        20               41.     On or about May 8, 2009, K. Birnbaum executed a Guaranty for LF’s benefit (“K.
                        21       Birnbaum Guaranty”). A true and correct copy of the K. Birnbaum Guaranty is attached and
                        22       incorporated into this Complaint as Exhibit M.
                        23               42.     Under the K. Birnbaum Guaranty, including without limitation, K. Birnbaum:
                        24                       a.     Guaranteed all present and future obligations of C4C to LF, and prompt
                        25                              payment and performance of C4C’s Obligations;
                        26                       b.     Waived all suretyship defenses;
                        27                       c.     Agreed that the Guaranty is a continuing guaranty;
                        28                       d.     Waived any right to revoke the Guaranty;
     BUCHALTER
A PROFESSIONAL CORPORATION                                                        10
       SACRAMENTO
                                                                            COMPLAINT
                                 BN 38656884v7
                                   Case 4:19-cv-08096-YGR Document 1 Filed 12/11/19 Page 11 of 32



                             1                   e.       Agreed to pay all reasonable attorneys’ fees and costs incurred by LF as a
                             2                            result of LF having to enforce the Guaranty;
                             3                   f.       Agreed that California law governed the Guaranty and its enforcement; and
                             4                   g.       Consented to the jurisdiction of this Court, agreed that venue is proper in
                             5                            this Court for any disputes arising from the Guaranty, and waived any right
                             6                            to challenge jurisdiction or venue.
                             7           43.     The K. Birnbaum Guaranty has not been terminated.
                             8           D.      Discovery of C4C’s Fraud
                             9           44.     On October 17, 2019, J. Birnbaum sent a Borrowing Base Certificate to LF,
                        10       certifying that C4C had over $23,000,000 in estimated value for open cases in its portfolio, and
                        11       over $14,289,619 in eligible net accounts receivables. J. Birnbaum attested to the accuracy of the
                        12       Borrowing Base Certificate via declaration. A true and correct copy of the October 17, 2019
                        13       Borrowing Base Certificate is attached and incorporated into this Complaint as Exhibit N.
                        14               45.     LF required C4C to make payments on the first day of the month for the prior
                        15       month’s interest. C4C failed to make its November 1, 2019 payment for the October 2019 interest.
                        16               46.     In or about the middle of November 2019, LF’s principal received a call from a
                        17       principal of BCP Special Opportunities Fund Holdings, LP and BP Partners Advisors LLP
                        18       (collectively, “BCP”).
                        19               47.     On information and belief, BCP has a loan arrangement with another entity that J.
                        20       Birnbaum controls, Liberty Bridge Finco LLC (and related entities) (“LB”). C4C transferred
                        21       certain Cases to LB and, on information and belief, LB then sold or pledged the Cases to BCP.
                        22               48.     BCP’s principal informed LF’s principal that BCP discovered that a meaningful
                        23       portion of its collateral (i.e., the Cases acquired by LB from C4C) were not real. BCP then
                        24       launched an investigation and discovered that the fraud was pervasive throughout C4C and LB.
                        25       BCP’s principal told LF’s principal that there may be as much as $20 million that is unaccounted
                        26       for in C4C’s operation.
                        27               49.     On information and belief, BCP’s principal and others at BCP confronted J.
                        28       Birnbaum who admitted that C4C and LB are fraudulent enterprises. Further, on information and
     BUCHALTER
A PROFESSIONAL CORPORATION                                                         11
       SACRAMENTO
                                                                              COMPLAINT
                                 BN 38656884v7
                                   Case 4:19-cv-08096-YGR Document 1 Filed 12/11/19 Page 12 of 32



                             1   belief, J. Birnbaum transferred hundreds of thousands of dollars from C4C to or for the benefit of
                             2   himself and an as yet to be named female individual (“Jane Doe”) and has purchased real estate
                             3   with some of the foregoing funds.
                             4            50.    On or about November 14, 2019, LF’s principal received an email from a criminal
                             5   defense attorney Alan Sibler. C4C, LB, Liberty and J. Birnbaum have retained Mr. Sibler, his
                             6   firm Pashman Stein Walder Hayden, and another criminal defense attorney, Michael Perle.
                             7            51.    On November 21, 2019, Mr. Sibler and Mr. Perle held a telephone conference with
                             8   LF and other “interested parties,” including BCP. During the call, Mr. Sibler and Mr. Perle
                             9   confirmed that J. Birnbaum kept secret notations on C4C’s books and records to indicate which
                        10       Cases in C4C’s Case Portfolio were real, fake, or pledged more than once to more than one loan
                        11       participant.
                        12                52.    Based on information provided by C4C and J. Birnbaum’s counsel and individuals
                        13       at BCP, LF alleges that C4C and J. Birnbaum: (1) utilized illegal bookkeeping as to open versus
                        14       closed cases for C4C’s Case Portfolio, (2) double-pledged assets in C4C’s Case Portfolio
                        15       (wherein the same case was sold or pledged multiple times to different parties), and
                        16       (3) transferred cases within the Case Portfolio between entities LB and C4C, without LF’s
                        17       permission.
                        18                53.    On December 1, 2019, C4C failed to pay the November 2019 monthly interest
                        19       payment.
                        20                54.    On December 4, 2019, Mr. Sibler sent an email to LF’s principal (among others),
                        21       which stated that C4C and LB “are engaging Brian Ryniker of Ryniker Consultants, LLC to serve
                        22       as [Chief Restructuring Officer]” and that Mr. Ryniker “will effectively assume the role of chief
                        23       executive officer of [C4C and LB] and exercise the duties and authority associated with that
                        24       role.”
                        25                55.    LF demanded C4C and J. Birnbaum repay the Obligations, which they have failed
                        26       to do.
                        27                56.    C4C’s consent to Mr. Ryniker’s appointment constitutes an Event of Default
                        28       pursuant to section 13.9.
     BUCHALTER
A PROFESSIONAL CORPORATION                                                      12
       SACRAMENTO
                                                                            COMPLAINT
                                 BN 38656884v7
                                   Case 4:19-cv-08096-YGR Document 1 Filed 12/11/19 Page 13 of 32



                             1           57.     C4C is currently in default under the Agreement based on its failure to repay the
                             2   past due obligations and its consent to the appointment of Mr. Ryniker is only the latest of its
                             3   multiple Events of Default.
                             4           58.     C4C’s and J. Birnbaum’s counsel, as agents of C4C and J. Birnbaum, and their
                             5   appointed Chief Restructuring Officer Mr. Ryniker, currently remain in control of LF’s collateral,
                             6   and, upon information and belief, are collecting and spending the proceeds of the collateral and
                             7   Cases, rather than paying such proceeds to LF.
                             8                                              FIRST CLAIM
                             9                   Breach of Written Contract (The Agreement and Amendments)
                        10                                            (Against Defendant C4C)
                        11               59.     LF incorporates by reference paragraphs 1 through 58 of this Complaint as though
                        12       fully set forth in this claim.
                        13               60.     C4C executed and delivered the Agreement (and Amendments) to LF. C4C has
                        14       breached the Agreement and Amendments by, including without limitation:
                        15                       a.      making or furnishing to LF false and/or misleading representations,
                        16                               warranties, statements and documents;
                        17                       b.      failing to act in good faith and fairly with LF;
                        18                       c.      upon information and belief, J. Birnbaum used loan amounts for prohibited
                        19                               business purposes, including without limitation, making payments for, or
                        20                               on behalf of J. Birnbaum;
                        21                       d.      failing to make the monthly interest payments;
                        22                       e.      failing to notify LF of material changes in the financial conditions of C4C
                        23                               and J. Birnbaum;
                        24                       f.      appointing a Chief Restructuring Officer;
                        25                       g.      failing to repay to LF the Obligations; and
                        26                       h.      acting, or failing to act in violation of the Agreement as may be discovered.
                        27               61.     LF has performed all conditions, covenants and promises required of it under the
                        28       Agreement and Amendments except those which may be excused as a matter of law.
     BUCHALTER
A PROFESSIONAL CORPORATION                                                         13
       SACRAMENTO
                                                                              COMPLAINT
                                 BN 38656884v7
                                   Case 4:19-cv-08096-YGR Document 1 Filed 12/11/19 Page 14 of 32



                             1           62.     C4C is currently in default under the Agreement and Amendments and, thus, all
                             2   outstanding Obligations, which presently exceed $5,000,000, plus accrued interest are past due.
                             3   Despite this, C4C has failed to repay LF.
                             4           63.     As a direct and proximate result of the breach of the Agreement and Amendments,
                             5   LF has suffered, and continues to suffer, damages which exceed $5,000,000, plus outstanding
                             6   monthly interest payments, 18.5% per annum interest, attorney’s fees, and costs. The full nature
                             7   and extent of these damages are presently unknown and will be proven at trial. LF also seeks
                             8   prejudgment remedies, including a right to attach order and any other injunctive relief as deemed
                             9   appropriate, including but not limited to, an order that C4C allow LF engage a consulting,
                        10       turnaround or similar firm to “(a) conduct an operational assessment of Borrower, and/or (b) take
                        11       day-to-day operational and administrative control of the business of [C4C]” pursuant to Section
                        12       14.1.9 of the Agreement.
                        13                                               SECOND CLAIM
                        14                             Breach of Written Guaranty (J. Birnbaum Guaranty)
                        15                                        (Against Defendant J. Birnbaum)
                        16               64.     LF incorporates by reference paragraphs 1 through 63 of this Complaint as though
                        17       fully set forth in this claim.
                        18               65.     Under the J. Birnbaum Guaranty, J. Birnbaum personally guaranteed all of C4C’s
                        19       present and future Obligations to LF.
                        20               66.     J. Birnbaum waived any right to revoke the J. Birnbaum Guaranty and the J.
                        21       Birnbaum Guaranty has not been terminated.
                        22               67.     J. Birnbaum breached the J. Birnbaum Guaranty by failing to promptly pay C4C’s
                        23       Obligations owed to LF.
                        24               68.     LF has performed all conditions, covenants and promises required of it under the J.
                        25       Birnbaum Guaranty except those which may be excused as a matter of law.
                        26               69.     As a direct and proximate result of J. Birnbaum’s breach of the J. Birnbaum
                        27       Guaranty, LF has been damaged in the amount of at least $5,000,000, plus past due interest
                        28       payments, 18.5% per annum interest, to be determined according to proof. LF also seeks
     BUCHALTER
A PROFESSIONAL CORPORATION                                                       14
       SACRAMENTO
                                                                             COMPLAINT
                                 BN 38656884v7
                                   Case 4:19-cv-08096-YGR Document 1 Filed 12/11/19 Page 15 of 32



                             1   attorney’s fees, and costs, and prejudgment remedies, including a right to attach order and any
                             2   other injunctive relief as deemed appropriate.
                             3                                            THIRD CLAIM
                             4                         Breach of Written Guaranty (K. Birnbaum Guaranty)
                             5                                    (Against Defendant K. Birnbaum)
                             6           70.     LF incorporates by reference paragraphs 1 through 69 of this Complaint as though
                             7   fully set forth in this claim.
                             8           71.     Under the K. Birnbaum Guaranty, K. Birnbaum personally guaranteed all of
                             9   C4C’s present and future Obligations to LF.
                        10               72.     K. Birnbaum waived any right to revoke the K. Birnbaum Guaranty and the K.
                        11       Birnbaum Guaranty has not been terminated.
                        12               73.     K. Birnbaum breached the K. Birnbaum Guaranty by failing to promptly pay
                        13       C4C’s Obligations owed to LF.
                        14               74.     LF has performed all conditions, covenants and promises required of it under the
                        15       K. Birnbaum Guaranty except those that may be excused as a matter of law.
                        16               75.     As a direct and proximate result of K. Birnbaum’s breach of the K. Birnbaum
                        17       Guaranty, LF has been damaged in the amount of at least $5,000,000, plus past due interest
                        18       payments, 18.5% annum interest, attorney’s fees, and costs to be determined according to proof.
                        19       LF also seeks prejudgment remedies, including a right to attach order and any other injunctive
                        20       relief as deemed appropriate.
                        21                                               FOURTH CLAIM
                        22                                            Fraud in the Inducement
                        23                                   (Against Defendants J. Birnbaum and C4C)
                        24               76.     LF incorporates by reference paragraphs 1 through 75 of this Complaint as though
                        25       fully set forth in this claim.
                        26               77.     Prior to LF issuing the loans to C4C, J. Birnbaum and C4C, through J. Birnbaum,
                        27       provided reports and documents, including the Case Portfolio Affidavit, Borrowing Base
                        28       Certificates (with supporting documentation of open cases and closed cases), and Assets
     BUCHALTER
A PROFESSIONAL CORPORATION                                                        15
       SACRAMENTO
                                                                            COMPLAINT
                                 BN 38656884v7
                                   Case 4:19-cv-08096-YGR Document 1 Filed 12/11/19 Page 16 of 32



                             1   Affidavit, which were ongoing representations of the Case Portfolio and J. Birnbaum’s assets.
                             2           78.     LF is informed and believes and thereon alleges that J. Birnbaum and C4C, and
                             3   each of them, knew that the actual Case Portfolio should have been valued at millions of dollars
                             4   less than the amounts being reported to LF, that the representations they were making regarding
                             5   the Case Portfolio were patently false, and that the reports they were submitting to LF were
                             6   fraudulent documents.
                             7           79.     One example of this is that cases in the Case Portfolio, upon information and
                             8   belief, were double-pledged to other entities.
                             9           80.     LF is informed and believes and thereon alleges that J. Birnbaum also
                        10       misrepresented his statements of assets.
                        11               81.     LF is informed and believes and thereon alleges that C4C and J. Birnbaum, and
                        12       each of them, made the representations described above for the specific purpose of inducing LF to
                        13       loan C4C money.
                        14               82.     LF reasonably relied on the representations of J. Birnbaum and C4C, and each of
                        15       them, and would not have approved the loan if it knew of the discrepancies in the Case Portfolio,
                        16       the Borrowing Base Certificates or the Assets Affidavit.
                        17               83.     LF has been injured in the amount of LF’s unpaid balance for the Loan for an
                        18       outstanding amount due of $5,000,000, plus past due interest payments and 18.5% annum
                        19       interest.
                        20               84.     Upon information and belief, J. Birnbaum and C4C, and each of them, acted
                        21       willfully, maliciously, oppressively, and with full knowledge of the adverse effect of their actions
                        22       on LF, and with willful and deliberate disregard of the consequences to LF. As a direct result of
                        23       the fraudulent, willful and malicious conduct by J. Birnbaum and C4C, and each of them, LF is
                        24       entitled to exemplary and punitive damages against each of them in an amount to be determined
                        25       as appropriate by the trier of fact.
                        26       ///
                        27       ///
                        28       ///
     BUCHALTER
A PROFESSIONAL CORPORATION                                                        16
       SACRAMENTO
                                                                            COMPLAINT
                                 BN 38656884v7
                                   Case 4:19-cv-08096-YGR Document 1 Filed 12/11/19 Page 17 of 32



                             1                                              FIFTH CLAIM
                             2                     Intentional Misrepresentation/Fraudulent Misrepresentation
                             3                               (Against Defendants J. Birnbaum and C4C)
                             4           85.     LF incorporates by reference paragraphs 1 through 84 of this Complaint as though
                             5   fully set forth in this claim.
                             6           86.     J. Birnbaum and C4C, and each of them, made various fraudulent and intentional
                             7   misrepresentations of fact.
                             8           87.     Upon information and belief, LF alleges that at some point during the time period
                             9   of January 2018 through October 2019, J. Birnbaum and C4C, and each of them, falsely
                        10       represented C4C’s Case Portfolio to LF by grossly overstating the amounts in the Case Portfolio
                        11       and the Borrowing Base Certificates. These statements were materially false in regards to J.
                        12       Birnbaum’s and C4C’s financial conditions:
                        13                       a.      C4C falsely reported its Case Portfolio when, in fact, LF alleges upon
                        14                               information and belief that the Case Portfolio was worth much less than
                        15                               that amount;
                        16                       b.      C4C and J. Birnbaum delivered to LF reports, including Borrowing Base
                        17                               Certificates, purportedly showing C4C’s Case Portfolio; and
                        18                       c.      J. Birnbaum personally attested and guaranteed the veracity of the Case
                        19                               Portfolio in the Case Portfolio Affidavit.
                        20               88.     Upon information and belief, LF alleges that J. Birnbaum and C4C, and each of
                        21       their oral and written representations enumerated above were false because, among other things:
                        22                       a.      J. Birnbaum and C4C, and each of them, fabricated and falsified statements
                        23                               for C4C to misleadingly reflect that C4C had millions of dollars more than
                        24                               it actually did in its Case Portfolio; and
                        25                       b.      Upon information and belief, certain proceeds of LF’s monies and credit to
                        26                               C4C were used for J. Birnbaum’s personal expenses.
                        27               89.     The true facts, of which LF was unaware, were that, upon information and belief,
                        28       C4C did not have the stated amounts in the Case Portfolio and Borrowing Base Certificates.
     BUCHALTER
A PROFESSIONAL CORPORATION                                                         17
       SACRAMENTO
                                                                              COMPLAINT
                                 BN 38656884v7
                                   Case 4:19-cv-08096-YGR Document 1 Filed 12/11/19 Page 18 of 32



                             1           90.     Upon information and belief, C4C, through J. Birnbaum, made the aforementioned
                             2   misrepresentations, knowing they were false, and made solely to induce reliance upon them by
                             3   LF.
                             4           91.     Upon information and belief, C4C, through J. Birnbaum, made the
                             5   misrepresentations as enumerated above with the intent to deceive LF and to induce LF to loan
                             6   C4C additional amounts throughout 2018 and in 2019 as identified in the various Amendments.
                             7           92.     LF justifiably, reasonably, and detrimentally relied upon the oral and written
                             8   representations made by J. Birnbaum and C4C, to loan $5,000,000 to C4C.
                             9           93.     Had LF known that the oral and written representations made by C4C were false
                        10       and misleading, LF would not have loaned $5,000,000 to C4C.
                        11               94.     C4C and J. Birnbaum have not repaid the outstanding balance of $5,000,000,
                        12       outstanding monthly interest payments, attorneys’ fees and costs, and other charges owed. C4C
                        13       and J. Birnbaum continue to fail to pay LF that amount.
                        14               95.     As a direct and proximate cause of C4C and J. Birnbaum’s, and each of their false
                        15       representations, LF suffered, and continues to suffer, damages totaling at least $5,000,000, plus
                        16       past due interest payments, 18.5% per annum interest, attorneys’ fees and costs. The full nature
                        17       and extent of these damages, and of C4C’s and J. Birnbaum’s fraudulent acts, are presently
                        18       unknown.
                        19               96.     Upon information and belief, C4C and J. Birnbaum, and each of them, acted
                        20       willfully, maliciously, oppressively and with full knowledge of the adverse effect of their actions
                        21       on LF, and with willful and deliberate disregard of the consequences to LF. As a direct result of
                        22       the fraudulent, willful and malicious conduct of C4C and J. Birnbaum, and of each of them, LF is
                        23       entitled to exemplary and punitive damages against them in an amount to be determined as
                        24       appropriate by the trier of fact.
                        25       ///
                        26       ///
                        27       ///
                        28       ///
     BUCHALTER
A PROFESSIONAL CORPORATION                                                        18
       SACRAMENTO
                                                                             COMPLAINT
                                 BN 38656884v7
                                   Case 4:19-cv-08096-YGR Document 1 Filed 12/11/19 Page 19 of 32



                             1                                            SIXTH CLAIM
                             2                                      Negligent Misrepresentation
                             3                               (Against Defendants J. Birnbaum and C4C)
                             4           97.     LF incorporates by reference paragraphs 1 through 96 of this Complaint as though
                             5   fully set forth in this claim.
                             6           98.     As detailed above, C4C and J. Birnbaum affirmatively represented to LF C4C’s
                             7   and J. Birnbaum’s assets.
                             8           99.     C4C and J. Birnbaum made these material representations to induce LF to loan
                             9   C4C further amounts.
                        10               100.    Upon information and belief, C4C and J. Birnbaum had no reasonable grounds for
                        11       asserting that the representations made to LF were true at the time they were made because the
                        12       Case Portfolio was misrepresented and the amounts being reported on the Borrowing Base
                        13       Certificates were in fact millions of dollars less than the amounts being reported to LF.
                        14               101.    Moreover, upon information and belief, J. Birnbaum’s assets were much less than
                        15       he attested to LF.
                        16               102.    Upon information and belief, C4C and J. Birnbaum made these representations
                        17       without performing an adequate investigation to confirm the truth or falsity of those matters.
                        18               103.    C4C and J. Birnbaum intended to induce LF’s reliance on their representations,
                        19       and LF would rely upon their representations in their evaluations to loan further funds to C4C.
                        20               104.    LF justifiably and reasonably relied upon C4C and J. Birnbaum’s representations
                        21       because LF had worked with C4C profitably and effectively in the past.
                        22               105.    As a direct and proximate cause of the negligent representations by C4C and J.
                        23       Birnbaum, LF suffered, and continues to suffer, damages in excess of $5,000,000, plus past due
                        24       interest payments, 18.5% per annum interest, and costs. The full nature and extent of these
                        25       damages will be proven at trial.
                        26       ///
                        27       ///
                        28       ///
     BUCHALTER
A PROFESSIONAL CORPORATION                                                       19
       SACRAMENTO
                                                                            COMPLAINT
                                 BN 38656884v7
                                   Case 4:19-cv-08096-YGR Document 1 Filed 12/11/19 Page 20 of 32



                             1                                             SEVENTH CLAIM
                             2                                            Conspiracy to Defraud
                             3                              (Against Defendants J. Birnbaum and C4C)
                             4           106.    LF incorporates by reference paragraphs 1 through 105 of this Complaint as
                             5   though fully set forth in this claim.
                             6           107.    Upon information and belief, J. Birnbaum and C4C, and each of them, engaged in
                             7   a conspiracy to defraud LF as described above, and J. Birnbaum and C4C reached implicit or
                             8   explicit agreements with each other to aid in defrauding LF. In furtherance of their agreements, J.
                             9   Birnbaum and C4C committed the fraud described herein.
                        10               108.    As a direct and proximate result of the fraudulent representations of J. Birnbaum
                        11       and C4C, LF suffered, and continues to suffer, damages totaling at least $5,000,000, plus past due
                        12       interest payments, 18.5% per annum interest and costs. The full nature and extent of these
                        13       damages, and of their fraudulent acts, are presently unknown.
                        14               109.    Upon information and belief, J. Birnbaum and C4C acted willfully, maliciously,
                        15       oppressively and with full knowledge of the adverse effect of their actions on LF, and with willful
                        16       and deliberate disregard of the consequences to LF. As a direct result of the fraudulent, willful
                        17       and malicious conduct of J. Birnbaum and C4C, LF is entitled to exemplary and punitive damages
                        18       against them in an amount to be determined as appropriate by the trier of fact.
                        19                                                  EIGHTH CLAIM
                        20                                               Money Had and Received
                        21                                               (Against Defendant C4C)
                        22               110.    LF incorporates by reference paragraphs 1 through 109 of this Complaint as
                        23       though fully set forth in this claim.
                        24               111.    During the period of January 2018 to September 2019, C4C became indebted to
                        25       LF in an amount in excess of $5,000,000 for money had and received by it from LF.
                        26               112.    The whole of the above sum has not been repaid.
                        27               113.    There is now due, owing and unpaid from C4C to LF the sum of not less than
                        28       $5,000,000 together with interest and attorneys’ fees and costs as may be provided by law.
     BUCHALTER
A PROFESSIONAL CORPORATION                                                         20
       SACRAMENTO
                                                                              COMPLAINT
                                 BN 38656884v7
                                   Case 4:19-cv-08096-YGR Document 1 Filed 12/11/19 Page 21 of 32



                             1                                               NINTH CLAIM
                             2                                             Open Book Account
                             3                                           (Against Defendant C4C)
                             4           114.    LF incorporates by reference paragraphs 1 through 113 of this Complaint as
                             5   though fully set forth in this claim.
                             6           115.    From January 2018 to September 2019, C4C became indebted to LF on an open
                             7   book account for money due in a sum in excess of $5,000,000 for money lent to C4C at its
                             8   request.
                             9           116.    The whole of the above sum has not been paid.
                        10               117.    There is now due, owing and unpaid from C4C to LF the sum of not less than
                        11       $5,000,000 with interest, attorneys’ fees and costs as may be provided by law.
                        12                                                  TENTH CLAIM
                        13                                                   Account Stated
                        14                                               (Against Defendant C4C)
                        15               118.    LF incorporates by reference paragraphs 1 through 117 of this Complaint as
                        16       though fully set forth in this claim.
                        17               119.    An account was stated by and between LF and C4C in which it was agreed and
                        18       understood that C4C was indebted to LF in a sum in excess of $5,000,000.
                        19               120.    The whole of the above sum has not been paid.
                        20               121.    There is now due, owing and unpaid from C4C to LF the sum of not less than
                        21       $5,000,000, plus past due interest payments, together with 18.5% interest, attorneys’ fees and
                        22       costs as may be provided by law.
                        23                                                ELEVENTH CLAIM
                        24                                                     Conversion
                        25                                               (Against Defendant C4C)
                        26               122.    LF incorporates by reference paragraphs 1 through 121 as though fully set forth in
                        27       this claim.
                        28               123.    At some point between January 2018 and November 1, 2019, upon information
     BUCHALTER
A PROFESSIONAL CORPORATION                                                         21
       SACRAMENTO
                                                                              COMPLAINT
                                 BN 38656884v7
                                   Case 4:19-cv-08096-YGR Document 1 Filed 12/11/19 Page 22 of 32



                             1   and belief, C4C took the specific sum of $5,000,000 from LF’s possession and converted the
                             2   same to C4C’s and its President’s own use.
                             3           124.    LF has demanded the immediate return of the outstanding specific sums of monies
                             4   but C4C has failed to repay such sums converted, and continues to fail to return the specific sums
                             5   of monies to LF.
                             6           125.    Between the time of C4C’s and J. Birnbaum’s conversion of the specific sums of
                             7   monies for their own use, and the filing of this action, LF has expended time in the pursuit of the
                             8   converted property which is recoverable in an amount according to proof.
                             9           126.    LF has been informed, and thereupon believes and alleges, that J. Birnbaum’s and
                        10       C4C’s, and each of their acts alleged above were willful, wanton, malicious, and oppressive, were
                        11       undertaken with the intent to defraud, and justify the awarding of exemplary and punitive
                        12       damages.
                        13                                              TWELFTH CLAIM
                        14                       Constructive Fraudulent Transfer (N.J.S.A. §§ 25:2-25, 25:2-27)
                        15                             (Against Defendants J. Birnbaum, Liberty and C4C)
                        16               127.    LF incorporates by reference paragraphs 1 through 126 as though fully set forth in
                        17       this claim.
                        18               128.    To the extent New Jersey law is held to apply to this claim pursuant to Cal. Civ.
                        19       Code section 3439.10, it has adopted the Uniform Fraudulent Transfer Act, which is codified at
                        20       New Jersey Statutes Annotated sections 25.2-20-25:2-34.
                        21               129.    C4C’s indebtedness created by the Agreement qualifies it as a debtor.
                        22               130.    J. Birnbaum’s indebtedness created by the Agreement and the J. Birnbaum
                        23       Guaranty qualifies him as a debtor.
                        24               131.    LF has a claim as a current creditor against C4C, and C4C may not convey or
                        25       otherwise dispose of such property in an effort, or with the effect, to deprive LF of its legitimate
                        26       right to recover such assets as may satisfy the obligation due and owing to LF.
                        27               132.    LF has a claim as a current creditor against J. Birnbaum, and J. Birnbaum may not
                        28       convey or otherwise dispose of such property in an effort, or with the effect, to deprive LF of its
     BUCHALTER
A PROFESSIONAL CORPORATION                                                        22
       SACRAMENTO
                                                                             COMPLAINT
                                 BN 38656884v7
                                   Case 4:19-cv-08096-YGR Document 1 Filed 12/11/19 Page 23 of 32



                             1   legitimate right to recover such assets as may satisfy the obligation due and owing to LF.
                             2             133.   LF is informed and believes, and thereon alleges, that C4C engaged in a fraudulent
                             3   conveyance by transferring C4C’s assets to J. Birnbaum with the intent to prevent LF from being
                             4   able to access such money to satisfy its claims against C4C.
                             5             134.   LF is informed and believes, and thereon alleges, that C4C engaged in a fraudulent
                             6   conveyance by transferring C4C’s assets to Liberty with the intent to prevent LF from being able
                             7   to access such money to satisfy its claims against C4C.
                             8             135.   LF is informed and believes, and thereon alleges, that J. Birnbaum engaged in a
                             9   fraudulent conveyance by transferring C4C’s assets and his assets to Liberty, and other as yet to
                        10       be identified entities, and to each of them, with the intent to prevent LF from being able to access
                        11       such money to satisfy its claims against C4C.
                        12                 136.   As set forth above, C4C owes LF over $5,000,000 plus past due interest payments
                        13       which sum is due and owing and, upon information and belief, LF’s right to payment from C4C
                        14       occurred prior to the payments (transfers) to J. Birnbaum or Liberty, and each of them, as alleged
                        15       herein.
                        16                 137.   As set forth above, J. Birnbaum owes LF over $5,000,000 which sum is due and
                        17       owing and, upon information and belief, LF’s right to payment from J. Birnbaum occurred prior
                        18       to the payments (transfers) to Liberty as alleged herein.
                        19                 138.   Upon information and belief, C4C, and thereby J. Birnbaum, made payments
                        20       (transfers) to J. Birnbaum, Liberty, and each of them, when C4C was insolvent, as the total
                        21       amount of C4C’s debts was greater than the total amount of C4C’s assets when such payments
                        22       were made, or the transfers themselves made C4C insolvent.
                        23                 139.   Upon information and belief, J. Birnbaum made payments (transfers) to Liberty
                        24       when C4C was insolvent, as the total amount of C4C’s debts was greater than the total amount of
                        25       C4C’s assets when such payments were made, or the transfers themselves made C4C insolvent.
                        26                 140.   C4C failed to receive reasonable equivalent value in exchange for payments to J.
                        27       Birnbaum and the payments to J. Birnbaum are the cause of substantial harm to LF.
                        28                 141.   C4C failed to receive reasonable equivalent value in exchange for payments to
     BUCHALTER
A PROFESSIONAL CORPORATION                                                        23
       SACRAMENTO
                                                                             COMPLAINT
                                 BN 38656884v7
                                   Case 4:19-cv-08096-YGR Document 1 Filed 12/11/19 Page 24 of 32



                             1   Liberty and the payments to Liberty are the cause of substantial harm to LF.
                             2           142.    J. Birnbaum failed to receive reasonable equivalent value in exchange for
                             3   payments to Liberty and the payments to Liberty are the cause of substantial harm to LF.
                             4           143.    C4C’s fraudulent transfers entitle LF to attach the assets transferred or the
                             5   proceeds provided to J. Birnbaum and Liberty.
                             6                                         THIRTEENTH CLAIM
                             7                          Fraudulent Transfer (N.J.S.A. §§ 25:2-25, 25:2-27)
                             8                         (Against Defendants J. Birnbaum, Liberty and C4C)
                             9           144.    LF incorporates by reference paragraphs 1 through 143 as though fully set forth in
                        10       this claim.
                        11               145.    To the extent New Jersey law is held to apply to this claim pursuant to Cal. Civ.
                        12       Code section 3439.10, it has adopted the Uniform Fraudulent Conveyance Act, which is codified
                        13       at New Jersey Statutes Annotated sections 25.2-20-25:2-34.
                        14               146.    LF has a claim as a creditor against J. Birnbaum’s assets as he is a guarantor of the
                        15       amounts owed to LF by C4C as set forth above and is also the alter ego of C4C.
                        16               147.    LF has a claim as a creditor against C4C’s assets as set forth above.
                        17               148.    J. Birnbaum may not convey or otherwise dispose of his property in an effort, or
                        18       with the effect, to deprive LF of its legitimate right to recover such assets as may satisfy the
                        19       obligation due and owing to LF.
                        20               149.    C4C may not convey or otherwise dispose of its property in an effort, or with the
                        21       effect, to deprive LF of its legitimate right to recover such assets as may satisfy the obligation due
                        22       and owing to LF.
                        23               150.    C4C has engaged in a fraudulent scheme to convey or otherwise dispose of its
                        24       assets by transferring it to a new corporate entity, Liberty, to J. Birnbaum, and each of them, in an
                        25       effort to avoid LF’s right to recover monies owed to it by C4C for its illegal and fraudulent
                        26       actions as set forth in this Complaint.
                        27               151.    J. Birnbaum has engaged in a fraudulent scheme to convey or otherwise dispose of
                        28       his assets by transferring his assets to a new corporate entity, Liberty, as well as potentially to
     BUCHALTER
A PROFESSIONAL CORPORATION                                                         24
       SACRAMENTO
                                                                              COMPLAINT
                                 BN 38656884v7
                                   Case 4:19-cv-08096-YGR Document 1 Filed 12/11/19 Page 25 of 32



                             1   other as yet unknown entities, and each of them, in an effort to avoid LF’s right to recover monies
                             2   owed to it by J. Birnbaum for his illegal and fraudulent actions as set forth in this Complaint.
                             3           152.    Each of these transfers were undertaken by C4C with the intent to hinder, delay
                             4   and defraud LF of its right to collect the monies owed to it.
                             5           153.    These transfers were undertaken by J. Birnbaum with the intent to hinder, delay
                             6   and defraud LF of its right to collect the monies owed to it.
                             7           154.    As set forth above, C4C and J. Birnbaum owe LF over $5,000,000, which sum is
                             8   due and owing, and LF’s right to payment from C4C and J. Birnbaum occurred prior to the
                             9   transfer of the assets that such sums owed to LF were beyond C4C’s and J. Birnbaum’s and each
                        10       of their ability to pay LF. Additionally, the transfers were without any consideration.
                        11               155.    Alternatively, upon information and belief, C4C and J. Birnbaum made the
                        12       transfers of their assets when C4C and J. Birnbaum, and each of them, were insolvent, as the total
                        13       amount of C4C’s debts and J. Birnbaum’s debts were greater than the total amount of C4C’s and
                        14       J. Birnbaum’s assets when such transfers were made, or said transfers made C4C and J.
                        15       Birnbaum, and each of them insolvent.
                        16               156.    C4C failed to receive reasonable equivalent value in exchange for the transfers of
                        17       the assets and such transfers are the cause of substantial harm to LF.
                        18               157.    J. Birnbaum failed to receive reasonable equivalent value in exchange for the
                        19       transfers of the assets and such transfers are the cause of substantial harm to LF.
                        20               158.    C4C’s fraudulent transfers entitle LF to seek recovery of the assets from J.
                        21       Birnbaum and Liberty.
                        22               159.    J. Birnbaum’s fraudulent transfers entitle LF to seek recovery of the assets from
                        23       Liberty.
                        24                                            FOURTEENTH CLAIM
                        25                                            Appointment of Receiver
                        26                                 (Against Defendants J. Birnbaum and C4C)
                        27               160.    LF incorporates by reference paragraphs 1 through 159 as though fully set forth in
                        28       this claim.
     BUCHALTER
A PROFESSIONAL CORPORATION                                                        25
       SACRAMENTO
                                                                             COMPLAINT
                                 BN 38656884v7
                                   Case 4:19-cv-08096-YGR Document 1 Filed 12/11/19 Page 26 of 32



                             1            161.   As part of their scheme to defraud LF, upon information and belief, LF alleges that
                             2   C4C and J. Birnbaum manipulated financial statements and fraudulently transferred assets.
                             3            162.   Upon information and belief, LF alleges that at the present time, C4C’s and J.
                             4   Birnbaum’s attorneys, as agents of C4C and J. Birnbaum, control LF’s collateral, and, through a
                             5   third party are collecting and spending the proceeds of the collateral, rather than paying such
                             6   proceeds to LF, which is causing LF irreparable harm.
                             7            163.   It is critical that a receiver be appointed at this time with all the usual and
                             8   customary powers of a receiver, including, but not limited to, safeguarding the assets of C4C and
                             9   J. Birnbaum. LF is entitled to have a receiver appointed to take possession and control of the
                        10       estate of J. Birnbaum as well as of C4C, to protect and preserve their assets, and manage and sell
                        11       the assets, if necessary, and to apply any proceeds and assets to the payment of the indebtedness
                        12       to LF.
                        13                164.   Under Federal Rule of Civil Procedure 66 and the Court’s equitable powers, the
                        14       Court has the ability to craft an equitable remedy to meet the needs of the case and do justice.
                        15                165.   The appointment of a temporary receiver in this action is necessary and
                        16       appropriate for the purposes of marshaling and preserving all assets of J. Birnbaum and C4C.
                        17                166.   By reason of the foregoing, LF respectfully requests that this Court proceed to
                        18       issue an order appointing a temporary receiver to take control and manage the assets of C4C and
                        19       J. Birnbaum, and issue a temporary restraining order and order to show cause regarding the
                        20       appointment of a permanent receiver and issuance of a preliminary injunction.
                        21                167.   Pursuant to section 7.1.1 of the Agreement, LF requests that the Court issue an
                        22       order causing all payments on account of “Claim Purchase Agreements” as defined in the
                        23       Agreement to be paid directly to LF.
                        24       ///
                        25       ///
                        26       ///
                        27       ///
                        28       ///
     BUCHALTER
A PROFESSIONAL CORPORATION                                                          26
       SACRAMENTO
                                                                              COMPLAINT
                                 BN 38656884v7
                                   Case 4:19-cv-08096-YGR Document 1 Filed 12/11/19 Page 27 of 32



                             1                                       PRAYER FOR RELIEF
                             2           WHEREFORE, LF prays for judgment against all Defendants in this action, jointly and
                             3   severally, as follows:
                             4                                     AS TO THE FIRST CLAIM:
                             5                       (Breach of Written Contract (Against Defendant C4C))
                             6           1.      For compensatory damages in the sum of $5,000,000, or an amount according to
                             7   proof, plus past due monthly interest, together with interest thereon of 18.5%;
                             8           2.      For prejudgment interest which continues to accrue; and
                             9           3.      For prejudgment remedies including a right to attach order and any other
                        10       injunctive relief as deemed appropriate.
                        11                                       AS TO THE SECOND CLAIM:
                        12         (Breach of Written Guaranty (J. Birnbaum Guaranty) Against Defendant J. Birnbaum)
                        13               1.      For compensatory damages in the sum of $5,000,000 or an amount according to
                        14       proof, plus past due monthly interest, together with interest thereon at 18.5% per annum;
                        15               2.      For prejudgment interest which continues to accrue; and
                        16               3.      For prejudgment remedies including a right to attach order and any other
                        17       injunctive relief as deemed appropriate.
                        18                                        AS TO THE THIRD CLAIM:
                        19        (Breach of Written Guaranty (K. Birnbaum Guaranty) Against Defendant K. Birnbaum)
                        20               1.      For compensatory damages in the sum of $5,000,000 or an amount according to
                        21       proof, plus past due monthly interest, together with interest thereon at 18.5% per annum;
                        22               2.      For prejudgment interest which continues to accrue; and
                        23               3.      For prejudgment remedies including a right to attach order and any other
                        24       injunctive relief as deemed appropriate.
                        25                                AS TO THE FOURTH AND FIFTH CLAIMS:
                        26       (Fraud in the Inducement and Intentional Misrepresentation/Fraudulent Misrepresentation
                        27                                  Against Defendants J. Birnbaum and C4C)
                        28               1.      For compensatory damages in the sum of $5,000,000, plus past due monthly
     BUCHALTER
A PROFESSIONAL CORPORATION                                                       27
       SACRAMENTO
                                                                            COMPLAINT
                                 BN 38656884v7
                                   Case 4:19-cv-08096-YGR Document 1 Filed 12/11/19 Page 28 of 32



                             1   interest, or an amount according to proof, together with interest thereon at 18.5% per annum;
                             2           2.       For exemplary and punitive damages in an amount according to proof at the time
                             3   of trial; and
                             4           3.       For prejudgment interest which continues to accrue.
                             5           4.       An order appointing a temporary receiver to take control and manage the assets of
                             6   C4C and J. Birnbaum, and issue a temporary restraining order and order to show cause regarding
                             7   the appointment of a permanent receiver and issuance of a preliminary injunction.
                             8                                     AS TO THE SIXTH CLAIM:
                             9                (Negligent Misrepresentation Against Defendants J. Birnbaum and C4C)
                        10               1.       For compensatory damages in the sum of $5,000,000, plus past due monthly
                        11       interest, or an amount according to proof, together with interest thereon at 18.5% per annum;
                        12                                       AS TO THE SEVENTH CLAIM:
                        13                            (Conspiracy to Defraud Against J. Birnbaum and C4C)
                        14               1.       For compensatory damages in the sum of $5,000,000, plus past due monthly
                        15       interest, or an amount according to proof, together with interest thereon at 18.5% per annum;
                        16               2.       For exemplary and punitive damages in an amount according to proof at the time
                        17       of trial; and
                        18               3.       For a temporary restraining order, preliminary injunction and/or permanent
                        19       injunction enjoining C4C and J. Birnbaum and their agents, representatives, assigns, attorneys,
                        20       affiliates, officers, servants and employees, those people in active concert or participation with
                        21       them, and all entities controlled by them, from, directly or indirectly, transferring, conveying,
                        22       concealing, secreting, hypothecating, pledging, or otherwise disposing of their real or personal
                        23       property, except to pay for reasonably necessary living expenses as this Court deems appropriate.
                        24               4.       An order appointing a temporary receiver to take control and manage the assets of
                        25       C4C and J. Birnbaum, and issue a temporary restraining order and order to show cause regarding
                        26       the appointment of a permanent receiver and issuance of a preliminary injunction.
                        27

                        28
     BUCHALTER
A PROFESSIONAL CORPORATION                                                        28
       SACRAMENTO
                                                                             COMPLAINT
                                 BN 38656884v7
                                   Case 4:19-cv-08096-YGR Document 1 Filed 12/11/19 Page 29 of 32



                             1                                     AS TO THE EIGHTH CLAIM:
                             2                          (Money Had and Received Against Defendant C4C)
                             3               1.   For compensatory damages in the sum of $5,000,000, plus past due monthly
                             4   interest, or an amount according to proof, together with interest thereon at 18.5% per annum;
                             5               2.   For fees, including late fees, which continue to accrue.
                             6                                      AS TO THE NINTH CLAIM:
                             7                             (Open Book Account Against Defendant C4C)
                             8               1.   For compensatory damages in the sum of $5,000,000 plus past due monthly
                             9   interest, or an amount according to proof, together with interest thereon at 18.5% per annum; and
                        10                   2.   For fees, including late fees, which continue to accrue.
                        11                                          AS TO THE TENTH CLAIM:
                        12                                    (Account Stated Against Defendant C4C)
                        13                   1.   For compensatory damages in the sum of $5,000,000 plus past due monthly
                        14       interest, or an amount according to proof, together with interest thereon at 18.5% per annum; and
                        15                   2.   For fees, including late fees, which continue to accrue.
                        16                                       AS TO THE ELEVENTH CLAIM:
                        17                                      (Conversion Against Defendant C4C)
                        18                   1.   For the value of the precise sum converted in the amount of $5,000,000;
                        19                   2.   For damages for the proximate and foreseeable loss resulting from Defendants’
                        20       conversion in an amount according to proof;
                        21                   3.   For damages for the time and money properly expended in pursuit of the converted
                        22       property in an amount according to proof; and
                        23                   4.   For exemplary and punitive damages in an amount according to proof at the time
                        24       of trial.
                        25       ///
                        26       ///
                        27       ///
                        28       ///
     BUCHALTER
A PROFESSIONAL CORPORATION                                                         29
       SACRAMENTO
                                                                              COMPLAINT
                                 BN 38656884v7
                                   Case 4:19-cv-08096-YGR Document 1 Filed 12/11/19 Page 30 of 32



                             1                                   AS TO THE TWELFTH CLAIM:
                             2     (Constructive Fraudulent Transfer Against Defendants J. Birnbaum, Liberty and C4C)
                             3           1.       For return of the assets and monies fraudulently transferred to J. Birnbaum and
                             4   Liberty.
                             5           2.       For injunctive relief enjoining further disposition by C4C or J. Birnbaum of any
                             6   monies to J. Birnbaum, Liberty or any other person or entity.
                             7           3.       For appointment of a receiver to ensure no further disposition by J. Birnbaum or
                             8   C4C.
                             9           4.       For a temporary restraining order, preliminary injunction and/or permanent
                        10       injunction enjoining C4C and J. Birnbaum and their agents, representatives, assigns, attorneys,
                        11       affiliates, officers, servants and employees, those people in active concert or participation with
                        12       them, and all entities controlled by them, from, directly or indirectly, transferring, conveying,
                        13       concealing, secreting, hypothecating, pledging, or otherwise disposing of their real or personal
                        14       property, except to pay for reasonably necessary living expenses as this Court deems appropriate.
                        15               5.       An order appointing a temporary receiver to take control and manage the assets of
                        16       C4C and J. Birnbaum, and issue a temporary restraining order and order to show cause regarding
                        17       the appointment of a permanent receiver and issuance of a preliminary injunction.
                        18                                     AS TO THE THIRTEENTH CLAIM:
                        19                    (Fraudulent Transfer Against Defendants J. Birnbaum, Liberty and C4C)
                        20               1.       For return of the assets and monies fraudulently transferred to J. Birnbaum and
                        21       Liberty.
                        22               2.       For injunctive relief enjoining further disposition by C4C or J. Birnbaum of any
                        23       monies or properties of J. Birnbaum, Liberty or any other person or entity.
                        24               3.       For appointment of a receiver to ensure no further disposition by J. Birnbaum or
                        25       C4C.
                        26               4.       For a temporary restraining order, preliminary injunction and/or permanent
                        27       injunction enjoining C4C and J. Birnbaum and their agents, representatives, assigns, attorneys,
                        28       affiliates, officers, servants and employees, those people in active concert or participation with
     BUCHALTER
A PROFESSIONAL CORPORATION                                                        30
       SACRAMENTO
                                                                             COMPLAINT
                                 BN 38656884v7
                                   Case 4:19-cv-08096-YGR Document 1 Filed 12/11/19 Page 31 of 32



                             1   them, and all entities controlled by them, from, directly or indirectly, transferring, conveying,
                             2   concealing, secreting, hypothecating, pledging, or otherwise disposing of their real or personal
                             3   property, except to pay for reasonably necessary living expenses as this Court deems appropriate.
                             4           5.        An order appointing a temporary receiver to take control and manage the assets of
                             5   C4C and J. Birnbaum, and issue a temporary restraining order and order to show cause regarding
                             6   the appointment of a permanent receiver and issuance of a preliminary injunction.
                             7                                  AS TO THE FOURTEENTH CLAIM:
                             8                   (Appointment of Receiver Against Defendants J. Birnbaum and C4C)
                             9           1.        For return of the assets and monies fraudulently transferred to J. Birnbaum and
                        10       C4C.
                        11               2.        For injunctive relief enjoining further disposition by C4C or J. Birnbaum of any
                        12       monies or properties of J. Birnbaum, Liberty or any other person or entity.
                        13               3.        For appointment of a receiver to ensure no further disposition by J. Birnbaum or
                        14       C4C.
                        15               4.        For a temporary restraining order, preliminary injunction and/or permanent
                        16       injunction enjoining C4C and J. Birnbaum and their agents, representatives, assigns, attorneys,
                        17       affiliates, officers, servants and employees, those people in active concert or participation with
                        18       them, and all entities controlled by them, from, directly or indirectly, transferring, conveying,
                        19       concealing, secreting, hypothecating, pledging, or otherwise disposing of their real or personal
                        20       property, except to pay for reasonably necessary living expenses as this Court deems appropriate.
                        21               5.        For an order appointing a temporary receiver to take control and manage the assets
                        22       of C4C and J. Birnbaum, and issue a temporary restraining order and order to show cause
                        23       regarding the appointment of a permanent receiver and issuance of a preliminary injunction.
                        24               6.        For an order causing all payments on account of “Claim Purchase Agreements” as
                        25       defined in the Agreement to be paid directly to LF.
                        26       ///
                        27       ///
                        28       ///
     BUCHALTER
A PROFESSIONAL CORPORATION                                                         31
       SACRAMENTO
                                                                              COMPLAINT
                                 BN 38656884v7
                                   Case 4:19-cv-08096-YGR Document 1 Filed 12/11/19 Page 32 of 32



                             1                                 AS TO ALL CLAIMS FOR RELIEF:
                             2           1.      For all costs of suit incurred herein;
                             3           2.      For reasonable attorney’s fees as may be provided by law;
                             4           3.      For interest as may be provided by law; and
                             5           4.      For such other and further relief, including, without limitation, injunctive relief, as
                             6   the Court deems to be just and appropriate.
                             7

                             8   Dated: December 11, 2019                       BUCHALTER
                                                                                A Professional Corporation
                             9

                        10
                                                                                By: /s/Kevin T. Collins
                        11                                                                       KEVIN COLLINS
                                                                                                Attorneys for Plaintiff
                        12                                                                  LENDERS FUNDING, LLC,
                                                                                        a New York limited liability company
                        13

                        14

                        15

                        16

                        17

                        18

                        19

                        20

                        21

                        22

                        23

                        24

                        25

                        26

                        27

                        28
     BUCHALTER
A PROFESSIONAL CORPORATION                                                         32
       SACRAMENTO
                                                                              COMPLAINT
                                 BN 38656884v7
